

Exhibit 10.3(b)


SECOND AMENDMENT TO THE
ANTHEM, INC. EXECUTIVE AGREEMENT PLAN

Pursuant to rights reserved under Section 7.3 of the Anthem, Inc. Executive
Agreement Plan (as restated effective December 2, 2014 and amended March 9,
2016) (the “Plan”), Anthem, Inc. hereby amends the Plan, as follows:
1.Section 3.6(a) is amended in its entirety to read as follows effective
November 30, 2016, except as noted therein:
3.6    Restrictive Covenants. As a condition of participation in this Plan each
Participant agrees as follows:
(a)    Confidentiality.
(i)    The Participant recognizes that the Company derives substantial economic
value from information created and used in its business which is not generally
known by the public, including, but not limited to, plans, designs, concepts,
computer programs, formulae, and equations; product fulfillment and supplier
information; customer and supplier lists, and confidential business practices of
the Company, its affiliates and any of its customers, vendors, business partners
or suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). The Participant expressly
acknowledges and agrees that by virtue of his or her employment with the
Company, the Participant will have access and will use in the course of the
Participant’s duties certain Confidential Information and that Confidential
Information constitutes trade secrets and confidential and proprietary business
information of the Company, all of which is the exclusive property of the
Company. For purposes of this Agreement, Confidential Information includes the
foregoing and other information protected under the Indiana Uniform Trade
Secrets Act (the “Act”), or to any comparable protection afforded by applicable
law, but does not include information that the Participant establishes by clear
and convincing evidence is or may become known to the Participant or to the
public from sources outside the Company and through means other than a breach of
this Agreement. Notwithstanding the foregoing, effective May 12, 2016 and in
accordance with the Defend Trade Secrets Act of 2016, the Participant will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made (i) in confidence to a
federal, state, or local




--------------------------------------------------------------------------------




government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If the Participant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Participant may disclose the Company’s trade secrets to his or her attorney and
use the trade secret information in the court proceeding if the Participant (a)
files any document containing the trade secret under seal; and (b) does not
disclose the trade secret, except pursuant to court order.
(ii)    The Participant agrees that the Participant will not for himself or
herself or for any other person or entity, directly or indirectly, without the
prior written consent of the Company, while employed by the Company and
thereafter: (i) use Confidential Information for the benefit of any person or
entity other than the Company or its affiliates; (ii) remove, copy, duplicate or
otherwise reproduce any document or tangible item embodying or pertaining to any
of the Confidential Information, except as required to perform the Participant’s
duties for the Company or its affiliates; or (iii) while employed and
thereafter, publish, release, disclose or deliver or otherwise make available to
any third party any Confidential Information by any communication, including
oral, documentary, electronic or magnetic information transmittal device or
media. Upon termination of employment, the Participant shall return all
Confidential Information and all other property of the Company. This obligation
of non-disclosure and non-use of information shall continue to exist for so long
as such information remains Confidential Information. Provided, however, nothing
in this Agreement prohibits or limits the Participant from (i) reporting
possible violations of federal securities law or regulation to any governmental
agency or entity or (ii) receiving a monetary award from the governmental agency
or entity for the information reported.
2.    Section 3.10 is amended, in its entirety, effective November 30, 2016 to
read as follows:
3.10    Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the Participant will respond and
provide information with regard to matters in which the Participant has
knowledge as a result of the Participant’s employment with the Company, and will
provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company (or any predecessor); provided, that with respect to
periods after the termination of the Participant’s employment, the Company shall
reimburse the Participant for any out-of-pocket expenses incurred in providing
such assistance and if the




--------------------------------------------------------------------------------




Participant is required to provide more than ten (10) hours of assistance per
week after his termination of employment then the Company shall pay the
Participant a reasonable amount of money for his services at a rate agreed to
between the Company and the Participant; and provided further that after the
Participant’s termination of employment with the Company such assistance shall
not unreasonably interfere with the Participant’s business or personal
obligations. The Participant agrees to promptly inform the Company if the
Participant becomes aware of any lawsuits involving such claims that may be
filed or threatened against the Company or its affiliates. The Participant also
agrees to promptly inform the Company (to the extent the Participant is legally
permitted to do so) if the Participant is asked to assist in any investigation
of the Company or its affiliates (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or its
affiliates with respect to such investigation, and shall not do so unless
legally required. Provided, however, the Participant is not required to inform
the Company of any investigation by a governmental agency or entity resulting
from the reporting of possible violations of federal securities law or
regulation to any governmental agency or entity, and the Participant may
participate in such investigation, without informing the Company.
*    *    *
IN WITNESS WHEREOF, the following authorized officer has executed this First
Amendment to evidence its adoption by Anthem, Inc. this 6th day of January,
2017.
ANTHEM, INC.


By: __/s/ Joseph R. Swedish_______________
     Joseph R. Swedish
Chairman, President & Chief Executive Officer




